PD-0899-15
                                   NO.




LUKE WAYNE HILTON                         §             IN


                                          §             CRIMINAL APPEALS
VS.


                                          §             OF TEXAS
THE STATE OF TEXAS




                   PRO SE MOTION REQUESTING LEAVE TO FILE

                         AN ORIGINAL     COPY ONLY OF THE
                                                                           FILED
                       PETITION FOR DISCRETIONARY REVIEW COURT OF CRIMINAL APPEALS
                                                                        AUG 19 2015

                                                                     Abel Acosta, Cierk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:


      COMES NOW/ Luke Wayne Hilton/ in the,above-styled and numbered cause and

respectfully moves this Honorable Court to grant leave to file an original copy
only of the Petition for Discretionary Review and in support thereof would show
to the Court the following:


      1.   The style and appeal number in the Court of Appeals are: Luke Wayne Hilton

v. The State of Texas/ Appeal No. 14-14-00777-CR.

      2.   The Petitioner moves that/ pursuant to Rule 2, Texas Rules of Appellate

Procedure/ this Court suspend Rule 9.3(b)(1)/ Texas Rules of Appellate Procedure,

that requires the filing of eleven (11) copies of the Petition for Discretionary

Review with the Court.


      3.   The facts relied upon to show good cause for this request are, as

                                                                   RECEIVED IN
                                                             COURT OF CRIMINAL APPEALS

                                                                   AUG 18 2015

                                                                Abe! Acosta,Clerk
follows:   The Petitioner is indigent and incarcerated and does not have access

to a photo copier.   The Petitioner is presently not represented by counsel and

intends to file a Pro Se Petition for Discretionary Review.


   WHEREFORE/ PREMISES CONSIDERED, the Petitioner respectfully request that

this Honorable Court grant leave to file an original copy only of the Petition

for Discretionary Review with the Court.


                                                  Respectfully submitted,



                                                  LUKE WAYftE HILTON [PRO SE]
                                                  TDCJ #1956994
                                                  Telford Unit
                                                  3899 State Hwy 98
                                                  New Boston, Texas 75570




                          CERTIFICATE      OF   SERVICE




   The Petitioner hereby certify that a true and correct copy of the foregoing

Motion has been mailed via U.S. mail to the Office of the ^Criminal District

Attorney for Harris County/ 1201 Franklin St., 6th fl., Houston, Texas 77002,

and mailed via U.S. mail to the Office of the State Prosecuting Attorney/ P.O.

Box 13046, Capitol Station, Austin, Texas 78711, on the if day of ntA^t /
2015.
                                                                            f

                                                  LUKE WAYNE HILTON